8 So.3d 1213 (2009)
Roger GONZALEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-573.
District Court of Appeal of Florida, Third District.
April 29, 2009.
Roger Gonzalez, in proper person.
Bill McCollum, Attorney General, and Rolando A. Soler, Assistant Attorney General, for appellee.
Before GERSTEN, C.J., and COPE and SUAREZ, JJ.
SUAREZ, J.
We treat Roger Gonzalez's appeal as an appeal of the trial court's denial of his petition for writ of habeas corpus. We affirm the trial court. Fla. R.Crim. P. 3.140(k)(5). See Bridges v. State, 376 So.2d 233 (Fla.1979) (a guilty plea waives all non-jurisdictional defects);